NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0343-19

GLENN POOSIKIAN,

         Petitioner-Appellant,

v.

DIVISION OF PENSIONS AND
BENEFITS,

     Respondent-Respondent.
_____________________________

                   Argued October 13, 2020 – Decided February 26, 2021

                   Before Judges Suter and Smith.

                   On appeal from the Board of Trustees of the Public
                   Employees' Retirement System, Department of the
                   Treasury, PERS No. 2-1484333.

                   Robert T. Regan argued the cause for appellant.

                   Amy Cheng, Assistant Chief, Deputy Attorney
                   General argued the cause for respondent (Gurbir S.
                   Grewal, Attorney General, attorney; Melissa H. Raksa,
                   Assistant Attorney General, of counsel; Porter R.
                   Strickler, Deputy Attorney General, on the brief).

PER CURIAM
        Appellant, Glenn Z. Poosikian (Poosikian) appeals from a Final

Administrative Determination of the Board of Trustees for the Public Employees

Retirement System (PERS),1 finding him ineligible for a pension.

        Poosikian, an attorney, won election to the Haworth Borough Council on

November 6, 2006, and took office on January 1, 2007. After being sworn in,

Poosikian asked Ann Fay, the Haworth Borough Clerk/Administrator, to enroll

him in PERS. He maintains Fay mistakenly told him he did not qualify for PERS

enrollment at that time. That year, the Legislature passed Chapter 92, P.L. 2007,

of which the relevant statutory section is now known as N.J.S.A. 43:15A-7(d)2,

making elected officials unenrolled prior to July 1, 2007 ineligible for PERS



1
  The Public Employees Retirement System of New Jersey (PERS) is a defined
benefit plan administered by the New Jersey Division of Pensions and Benefits.
N.J. Division of Pension and Benefits, PERS Member Guidebook (February
2020).
2
    N.J.S.A. 43:15A-7(d) reads in pertinent part:

              Elected officials commencing service on or after the
              effective date [July 1, 2007] shall not be eligible for
              membership in the retirement system based on service
              in the elective public office, except that an elected
              official enrolled in the retirement system as of that
              effective date who continues to hold that elective public
              office without a break in service shall be eligible to
              continue membership in the retirement system under
              the terms and conditions of enrollment.

              [N.J.S.A. 43:15A-7(d).]
                                                                          A-0343-19

                                          2
pensions. Since his 2006 election, Poosikian has served continuously as a

Haworth councilperson, winning re-election in 2009, 2012, 2015, and 2018. We

discern nothing in the record which reveals whether Poosikian took action to

determine his PERS enrollment eligibility one way or another between the time

he first inquired of Fay until 2018, over a decade later.

      Sometime in 2018, Poosikian became aware that he may have been

eligible for PERS enrollment between January 1 and July 1, 2007. Poosikian

contacted a payroll clerk in Haworth, where he remained an elected member of

council. The payroll clerk unsuccessfully attempted to enroll him in the PERS

system on June 12, 2018. The following day, the Division of Pensions and

Benefits (Division) sent the payroll clerk an employment verification form with

instructions to complete the form and return it, which she did. On August 9,

2018, the Division informed the Haworth payroll clerk that Poosikian was

eligible for PERS enrollment.

      Shortly thereafter, the Division sent Haworth an invoice for delayed

enrollment in the amount of $1,706.60. After the payroll clerk inquired, the

Division directed Poosikian, not Haworth, to personally pay the full amount due.

Approximately a month later, on September 10, 2018, the Division sent the

borough a Certification of Payroll Deductions, effectively confirming

Poosikian’s enrollment.

                                                                         A-0343-19

                                        3
      In a November 5, 2018 letter, the Division reversed its earlier decision

and advised Poosikian his "enrollment application was processed in error" and

that his "account ha[d] been cancelled." The Division letter noted elected

officials were not eligible for enrollment in PERS as of July 1, 2007. In support

of its position, the Division referenced its October 2008 memorandum3

instructing local government pension plan certifying officers on enrollment

procedure. The October memo stated in part,

            The Division of Pensions and Benefits is seeking the
            help of employers to identify any non-veteran elected
            officials who are not currently enrolled in either the
            PERS or the DCRP.

            First, employers are asked to identify these officials,
            list them on the enclosed Non-Veteran Elected Officials
            Roster, and return that information to the Division.

            Second, employers are asked to contact these officials
            and explain the following enrollment choices.

            If the official was serving in an elected office prior to
            July 2007, and continues to serve in the same term for
            that same elected office, the official may either enroll
            in the PERS or complete the enclosed PERS Optional
            Enrollment Waiver form and return it to the Division of
            Pensions and Benefits.

            [N.J. Department of the Treasury, Division of Pensions
            and Benefits Memorandum, 2 (October 2008).]


3
  The 2008 Division memorandum is entitled, "Enrollment of Elected Officials
in the DCRP, exceptions for PERS members, and PERS waiver by Non-Veteran
Elected Officials."
                                                                          A-0343-19

                                        4
      The letter also stated the Division never received the Non-Veteran

Elected Officials Roster requested from Haworth in the October 2008 memo.

Poosikian sought reconsideration of the Division's administrative determination,

which was denied.

      Poosikian appealed the denial. At the April 17, 2019 PERS Board of

Trustees meeting, the Board considered Poosikian’s application on the merits.

Poosikian and his counsel presented argument at the meeting. No record, written

or recorded, was kept of the Board meeting, which we understand from the

record to be standard Board practice.

      The Board issued its decision on April 29, 2019. The Board denied

Poosikian's appeal, as well as denying his August 2018 enrollment application

on the merits. The Board noted that Poosikian had the option to enroll in PERS

when he first took office on January 1, 2007, but that Haworth submitted no

enrollment application on his behalf until June of 2018. The Board found

Poosikian's 2018 retroactive enrollment to be barred by the enactment of

N.J.S.A. 43:15A-7(d). The Division further noted that the Borough failed to

respond to its 2008 memo request to identify non-veteran elected officials, like

Poosikian, not currently enrolled in PERS.

      Poosikian timely appealed the decision, seeking its vacation, or in the

alternative, an administrative hearing.

                                                                         A-0343-19

                                          5
      The Board issued a Final Administrative Determination dated August 22,

2019. The Board considered the "personal statements" of Poosikian, presumably

at the April 19, 2019 Board hearing, as well as the written submissions and

documents in the record. The Board found no disputed questions of fact and

held Poosikian's enrollment application could be decided without the need for

an administrative hearing. The Board concluded, under N.J.S.A. 43:15A-7(d),

elected officials were barred from enrolling in PERS after July 1, 2007. In its

decision, the Board did not address whether, under these facts, retroactive

enrollment was appropriate using the correction of errors statute, N.J.S.A.

43:15A-54. The Board denied Poosikian's request to vacate the April 29, 2019

decision, and also denied the alternative relief of an administrative hearing.

      Poosikian appealed the Final Administrative Determination, and argues

the following before us:

                  POINT I: PLAINTIFF WAS ELIGIBLE
                  FOR ENROLLMENT IN PERS ON THE
                  DATE HE TOOK OFFICE, AND
                  THE FAILURE OF A MUNICIPAL
                  OFFICIAL TO ENROLL HIM
                  REQUIRES THAT RETROACTIVE
                  ENROLLMENT BE PERMITTED

                  POINT II: THE CORRECTION OF
                  ERRORS STATUTE PERMITS
                  RETROACTIVE ENROLLMENT




                                                                           A-0343-19

                                        6
      Our role in reviewing the decision of an administrative agency is limited.

In re Stallworth, 208 N.J. 182, 194 (2011) (citing Henry v. Rahway State Prison,

81 N.J. 571, 579 (1980)). We accord a strong presumption of reasonableness to

an agency's exercise of its statutorily delegated responsibility, City of Newark

v. Nat. Res. Council, 82 N.J. 530, 539 (1980), and defer to its fact finding, Utley

v. Bd. of Review, 194 N.J. 534, 551 (2008). We will not upset the determination

of an administrative agency absent a showing that it was arbitrary, capricious,

or unreasonable; that it lacked fair support in the evidence; or that it violated

legislative policies. Lavezzi v. State, 219 N.J. 163, 171 (2014); Campbell v.

Dep't of Civ. Serv., 39 N.J. 556, 562 (1963).

      On questions of law, our review is de novo. In re N.J. Dep't of Env't Prot.

Conditional Highlands Applicability Determination, 433 N.J. Super. 223, 235

(App. Div. 2013) (citing Russo v. Bd. of Trs., Police & Firemen's Ret. Sys., 206

N.J. 14, 27 (2011)). We are "in no way bound by the agency's interpretation of

a statute or its determination of a strictly legal issue." Mayflower Sec. Co. v.

Bureau of Sec., 64 N.J. 85, 93 (1973).

      We have held that "N.J.S.A. 43:15A-54 was adopted as a provision for the

correction of errors, both as to the amount of pension benefits and the inclusion

of members erroneously excluded by prior oversights." Burkhart v. Pub. Emps.

Ret. Sys., State, Dep't of Treasury, 158 N.J. Super. 414, 421 (App. Div. 1978).

                                                                            A-0343-19

                                         7
The correction of errors statute "should be liberally construed and administered

in favor of the persons intended to be benefited thereby." Cavalieri v. Bd. of

Trs. of Pub. Emps. Ret. Sys., 368 N.J. Super. 527, 539 (App. Div. 2004) (quoting

Burkhart, 158 N.J. Super. at 423). The statute "is specifically designed to

correct past errors, caused not by the oversight of employees[,] but by that of

employers." Ibid.

      We find Poosikian's argument persuasive. The Board's final decision is

properly grounded, in part, in its reading of N.J.S.A. 43:15A-7(d), which

establishes a cutoff date for elected officials to enroll in PERS. However, the

Board gave no discernable consideration to facts in this record which, in our

view, warrant scrutiny under the correction of errors statute, N.J.S.A. 43:15A-

54. Those facts include, but may not limited to, the following:

            (1) Poosikian maintained a borough official, Fay,
            misinformed him about his PERS eligibility status
            during a six-month window when he was eligible to
            enroll. He maintained that due to the borough's
            mistake, he missed an opportunity for PERS
            enrollment, even though he made a timely inquiry;

            (2) Borough officials missed a second opportunity to
            enroll or at least notify Poosikian about his PERS
            eligibility by not responding in 2008, when the
            Division contacted Haworth's certifying officer
            seeking the names of elected officials not enrolled in
            PERS or DCRP at that time; and

            (3) Finally, the record shows Poosikian, an attorney at
            the time of his first election to council in Haworth,
                                                                         A-0343-19

                                       8
            delayed a follow-up inquiry regarding his pension
            eligibility for over ten years.

      We take no position as to whether Poosikian is entitled to enrollment in

PERS. We note that government must "turn square corners" in its dealings with

others, and "comport itself with compunction and integrity." F.M.C. Stores Co.

v. Borough of Morris Plains, 100 N.J. 418, 426 (1985). "[E]ven with respect to

public entities, equitable considerations are relevant in evaluating the propriety

of conduct taken after substantial reliance by those whose interests are affected

by subsequent actions." Skulski v. Nolan, 68 N.J. 179 (1975). We leave it to

the sound discretion of the Board to fully consider and address the factual and

legal issues in the context of N.J.S.A. 43:15A-54, and determine whether an

administrative hearing is warranted on the record below.

      Reversed and remanded for the Board's action consistent with the

principles set forth in this opinion. We do not retain jurisdiction.




                                                                           A-0343-19

                                        9